IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ARICK BURKETT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4121

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 9, 2014.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Arick Burkett, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, Arick Burkett, appeals the trial court’s order denying his pro se

motion to compel transcription of a DVD by the clerk of court, and argues that
pursuant to Lewis v. State, 142 So. 3d 879 (Fla. 1st DCA 2014), he is entitled to the

transcription of the DVD, a piece of “digital discovery material” containing a

recorded police interview with his co-defendant, and to a paper copy thereof in

preparation of his motion for postconviction relief.        Contrary to Appellant’s

contention, Lewis does not dictate the result he seeks, and we decline to extend its

holding to the situation at issue. See Lewis, 142 So. 3d at 880-81 (finding that “the

Clerk should continue to provide a paper copy of the record to appointed counsel

representing an indigent defendant on appeal and to other pro se indigent defendants

in criminal matters until such time as a rule or statute provides otherwise”); see

also Wilcox v. State, 143 So. 3d 359, 377 (Fla. 2014) (finding that the trial court did

not abuse its discretion in refusing to order the State to transcribe a recorded

statement it had provided to the appellant in DVD format, which the appellant could

not access due to his incarceration); Bennett v. Clerk of Circuit Court Citrus Cnty.,

2014 WL 5781221, at *1 (Fla. 5th DCA Nov. 7, 2014) (explaining that Lewis does

“not extend the right to free copies to indigents beyond the direct appeal of judgment

and sentence and transcripts of evidentiary hearings held on postconviction

claims”); Deas v. State, 985 So. 2d 69, 70 (Fla. 4th DCA 2008) (“[P]risoners have

no right to free transcripts for use in preparation of a post-conviction

motion.”); Woodfaulk v. State, 935 So. 2d 1225, 1226-27 (Fla. 5th DCA 2006)

(“Indigent prisoners may obtain free copies and services for a plenary appeal, but

                                          2
there is no provision to obtain them thereafter. There is no right to free transcripts

for use in preparation of a postconviction motion. Rather, a prisoner seeking

postconviction relief must first prepare and file his motion before he may secure

those portions of the record relevant to the motion.”) (Internal citations omitted).

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.




                                          3